United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1454
                         ___________________________

                              Matthew Thomas Lester

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Minnesota Life Insurance Company, A Securian Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: July 21, 2016
                                Filed: July 26, 2016
                                   [Unpublished]
                                  ____________

Before, RILEY, Chief Judge, BOWMAN and BEAM, Circuit Judges.
                              ____________

PER CURIAM.

      Matthew Lester appeals the district court's1 grant of the defendant's motion to
dismiss, the denial of Lester's pending motions, and the dismissal of the action with

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the Report and Recommendation of the Honorable Becky R.
Thorson, United States Magistrate Judge for the District of Minnesota.
prejudice. After de novo review of the record, Schaefer v. Putnam, No. 15-2333,
2016 WL 3568064 at *2 (8th Cir. July 1, 2016) (standard of review), including a
thorough review of the two previous Oklahoma federal district court actions brought
by Lester and referenced in the district court's analysis in this matter,2 Lester's
arguments on appeal, as well as the district court's careful analysis, we find no basis
for reversal. St. Paul Fire & Marine Ins. Co. v. Compaq Comput. Corp., 539 F.3d
809, 821 (8th Cir. 2008) ("The law of the forum that rendered the first judgment
controls the res judicata analysis."); Hillary v. Trans World Airlines, Inc., 123 F.3d
1041, 1043 (8th Cir. 1997) ("This Court has consistently looked to state law to
determine the effect of the judgment of another federal court in a case where state law
supplied the rule of decision. This rule applies when the original judgment is that of
another federal court sitting in diversity." (quoting Follette v. Wal-Mart Stores, Inc.,
41 F.3d 1234, 1237 (8th Cir. 1994))). Res judicata "is a bedrock principle of our
legal system," and "is central to the purpose for which civil courts have been
established." Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2331 (2016)
(Alito, J., dissenting) (second passage quoting Montana v. United States, 440 U.S.
147, 153 (1979)). By precluding parties from contesting matters that have already
been fully and fairly litigated, the doctrine of res judicata "protects their adversaries
from the expense and vexation attending multiple lawsuits, conserves judicial
resources, and fosters reliance on judicial action by minimizing the possibility of
inconsistent decisions." Id. (quoting Montana, 440 U.S. at 153-54).

      Accordingly, for the reasons stated in the report and recommendation adopted
by the district court, we affirm the district court's dismissal of Lester's claims with
prejudice, and its denial of all pending motions. See 8th Cir. Rule 47B.
                        ______________________________


      2
       Matthew Thomas Lester v. Minn. Life Ins. Co., No. 13-CV-443-JED-PJC
(N.D. Okla. Jan. 14, 2014); Matthew Thomas Lester v. Minn. Life Ins. Co., No. 14-
CV-0522-CVE-FHM (N.D. Okla. Nov. 3, 2014).

                                          -2-